DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 10-21 in the reply filed on 06 November 2020 is acknowledged.  The traversal is on the ground(s) that the apparatus, as claimed, can make only the product.  This is not found persuasive because the product is a wound composite structure, whereas the apparatus is only taught as forming a braid.  The product of Claim 1 requires further processing of a possible result of using the apparatus of Claim 10.  Additionally, Claim 10 requires unidirectional tape, whereas Claim 4 can be made with a unidirectional tow and Claim 9 can be made from roving.  Further still, the product of Claim 1 can be made without the apparatus of Claim 10. For instance, a hand braider could be used, without electron controls.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 90.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 93, 528.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebels et al (20110005371) in view of Kray et al (20160201478).
Giebels teaches a braiding machine (Detail 1), comprising: 
a mandrel (Detail 4);
a braiding mechanism (Detail 2) having spools (Detail 21), each of the spools moveable relative to the mandrel (Figure 1); and
a guide ring (Detail 3) positioned around the mandrel, wherein the guide ring directs the unidirectional tape wound around a corresponding spool onto the mandrel (Figure 6A).
While Giebels essentially teaches the invention as detailed, it fails to specifically teach how the device is controlled.  Kray, however, teaches that it is well known to provide a control module in electronic communication with a braiding mechanism, wherein the control module executes instructions to guide movement of the spools to place material onto the mandrel to create a tubular braiding (Detail 130; Paragraph 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the braiding mechanism as taught, so as to provide control over the apparatus.  Obviously the robotics of Giebels require electronic control.  Likewise, Giebels teaches the ability to braid both forwards and backwards, amount other movements.  The ordinarily skilled artisan, presented with Giebels, would understand that electronic controls were necessary, such as those as taught 
In regards to the material wound around each of the spools, this material is not part of the apparatus.  Whether yarn, or roving, or tapes, or other materials are would on the spools, the apparatus remains the same.  But for clarity of record, Giebels teaches using roving.  Applicant’s specification present both unidirectional rovings and unidirectional tapes as equivalents, and both are well known in the art.  
In regards to Claims 11 and 12, if a unidirectional tape was used in the apparatus of the combination, it would have unidirectional fibers and resin.  This is the structure of a unidirectional tape.
In regards to Claim 13, Giebels teaches the mandrel is constructed of a semi-rigid material (Paragraph 39; foamed polystyrene).
In regards to Claim 15, Giebels teaches the mandrel is inflatable (Paragraph 39; mandrel 4 is inflatable).
In regards to Claim 16, if the mandrel is inflatable, it obviously must have an inflation mechanism to provide air, otherwise no inflation could occur.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebels in view of Kray as applied to claim 13 above, and further in view of Woods et al (9435060).
While the combination of Giebels in view of Kray essentially teaches the invention as detailed above, it fails to specifically teach the semi-rigid material is selected from the group consisting of: ethylene propylene diene monomer (EPDM), rubber, silicone, neoprene, and natural rubber.  Woods, however, teaches that it is well known to utilize silicone mandrels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebels in view of Kray as applied to claim 16 above, and further in view of Rapp et al (4344582).
While the combination of Giebels in view of Kray essentially teaches the invention as detailed above, it fails to specifically teach the inflation mechanism is in electronic communication with the control module.  Rapp, however, teaches that it is well known to control the inflation of a mandrel by electronic controls (Column 10, lines 42-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the inflation as known in the art.  It should be noted, the inflation of the mandrel obviously must be controlled, otherwise the user could never use the apparatus to form a braid.  Rapp is merely evidence that such controls exist in similar inflatable mandrel uses.
With regards to Claim 18, the mandrel would be inflated into a predetermined shape insomuch as it has a shape, and when inflated, it will take that shape.
In regards to Claim 19, the material will be wound around the mandrel when inflated, as the very purpose of a mandrel is to provide a surface for a braid to be formed upon.  
In regards to Claim 20, the control module would obviously deflate the mandrel after use, to allow for the removal of the braided structure.  Rapp also teaches this understanding of inflating before use, using, and deflating after use (Column 10, lines 42-65; and various other signals sent out by the microprocessor 70 to control the deflation and inflation of the mandrel… in order to remove a completed product package 30 and/or to prepare a new collet 28 on the mandrel).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebels in view of Kray as applied to claim 10 above, and further in view of Campbell, JR. et al (20140117166).
While the combination of Giebels in view of Kray essentially teaches the invention as detailed, including the use of an inflatable mandrel, it fails to specifically teach the mandrel is constructed of a thin film polymer compatible with a composition of the tubular braiding.  Campbell, however, teaches that it is well known that rigid mandrels covered by thin film and expandable mandrels are interchangeable (Paragraph 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a mandrel with thin film, so as to ensure the release of the resultant product from the mandrel.  In regards to polymer, the ordinarily skilled artisan would obviously utilize a suitable material for the product being made, otherwise it would destroy the product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See of Record.  
Specifically, Bartel et al (9174393) and Sansone (6160761) teach at least similar methods of braiding and mandrels used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732